Citation Nr: 0912428	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  97-34 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder, to 
include consideration as being due to exposure to herbicides 
in service.  

3.  Entitlement to service connection for a liver disorder, 
to include consideration as being due to exposure to 
herbicides in service.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The Veteran had active service from September 1967 to June 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 1994 and August 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  
The Board remanded the case for additional development in 
March 1999 and April 2004. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran 
does not have post-traumatic stress disorder.

2.  The Veteran has never been diagnosed as having chloracne 
or any of the other listed disorders which may be presumed to 
have been due to exposure to herbicides. 

3.  A current skin disorder was not present during service 
and did not develop as a result of any incident during 
service such as exposure to herbicides.  

4.  A liver disorder was not present during service, was not 
manifest until many years after service, and did not develop 
as a result of any incident during service, to include 
exposure to herbicides such as Agent Orange.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  A skin disorder, claimed as secondary to exposure to 
herbicides, including Agent Orange, was not incurred in or 
aggravated by service, and may not be presumed to have 
resulted from herbicide exposure.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

3.  A liver disorder, claimed as secondary to exposure to 
herbicides, including Agent Orange, was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Develop Evidence

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in June 2003, May 2004, February 2005 and November 
2005 provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, in August 2008 the RO provided the Veteran with 
information regarding the assignment of initial ratings and 
effective dates.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has declined a hearing.  He was 
afforded VA examinations.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  

I.  Entitlement To Service Connection For PTSD.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis or cirrhosis of the liver is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f)

The Veteran alleges that his experiences in Vietnam caused 
him to develop PTSD.  He reports that he was present during a 
mortar attack in which others were killed and wounded.

The Veteran's DD 214 reflects that he had service in Vietnam.  
His military occupation specialty was carpenter.  The Joint 
Services Records Research Center has confirmed the occurrence 
of a mortar attack which generally fits the description 
provided by the Veteran.

Significantly, however, after reviewing the evidence which is 
of record, the Board finds that the preponderance of the 
evidence weighs against the claim for service connection for 
post-traumatic stress disorder.  The Board finds that the 
weight of the medical evidence which has been obtained 
reflects that the Veteran does not currently have post-
traumatic stress disorder.  In this regard, the Board notes 
that the Veteran's psychiatric diagnoses have varied over the 
years, but the vast majority of the records reflect diagnoses 
other than post-traumatic stress disorder.  

In reaching this conclusion, the Board has noted that a 
diagnosis of PTSD is contained in the report of a psychiatric 
evaluation conducted in February 1995 at the Psychiatric 
Center of Bayamon.  Significantly, however, more recent and 
more extensive records of treatment and evaluation reflect 
that the Veteran does not have PTSD.  The report of a VA PTSD 
examination conducted in February 1997 reflects that a board 
of two examiners concluded that the Veteran did not have any 
gross psychiatric disorder.  

The report of a psychiatric evaluation conducted by Jose 
Vazquez Sotomayor, M.D., in September 2002 reflects a 
diagnosis of recurrent severe major depression with 
psychiatric features.  Similarly, the report of a PTSD 
examination conducted by the VA in June 2004 reflects that 
the only diagnosis was major depressive disorder, recurrent.  
The Board notes that this conclusion was very thoroughly 
supported and explained in an 11 page report.  The examiner 
considered the claims file, and interviewed the Veteran.  It 
was noted that the Veteran's history and symptoms failed to 
fulfill the diagnostic criteria for Post traumatic stress 
disorder.  

Finally, the report of a psychiatric examination conducted by 
the VA in July 2008 again resulted in a conclusion that the 
Veteran did not meet the criteria for a diagnosis of PTSD.  
The diagnoses were depressive disorder and factitious 
disorder.  

The Board is free to favor one medical opinion over another. 
Evans v. West, 12 Vet. App. 22, 26 (1998).  The Board 
concludes that the VA examination reports are the most 
probative medical evidence which is of record.  They were 
based on interview of the Veteran plus a thorough review of 
his medical history.  The reports weigh against the claim as 
they shows that the Veteran does not have PTSD.  In Cohen v. 
Brown, 10 Vet. App. 128 (1997), the United States Court of 
Appeals for Veterans Claims (Court) held that, for the 
purposes of establishing service connection for post-
traumatic stress disorder, there must be an unequivocal 
current diagnosis of post-traumatic stress disorder.  
Similarly, the Court held in Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) that a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
has the claimed disability.  In the present case, however, 
the preponderance of the competent medical evidence shows 
that the Veteran's symptoms do not support a diagnosis of 
post-traumatic stress disorder.  Accordingly, the Board 
concludes that post-traumatic stress disorder was not 
incurred in or aggravated by service.

II.  Entitlement To Service Connection For A Skin Disorder, 
To Include Consideration As Being Due To Exposure To 
Herbicides In Service.

With respect to the claim that the Veteran's disabilities are 
due to exposure to Agent Orange in service, the Board notes 
that the Veteran's service personnel records show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  See 38 C.F.R. § 3.307, 
3.309.  Under 38 C.F.R. § 3.309(e), certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  The list includes, among 
others, chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas. 38 C.F.R. § 
3.309(e).  Chloracne, and porphyria cutanea tarda, and 
subacute peripheral neuropathy must be manifest within one 
year after the last exposure to an herbicide agent.  
38 C.F.R. § 3.307(a)(6).

Significantly, however, the disorders claimed by the Veteran 
are not among those disorders which may be presumed to have 
resulted from such exposure.  There is no indication that he 
has ever been diagnosed with chloracne or porphyria cutanea 
tarda.  Thus, the presumptions do not apply.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Veteran's service medical records are negative for 
references to any chronic skin problems.  The report of a 
medical examination conducted in June 1969 for the purpose of 
his separation from service shows that clinical evaluation of 
his skin was normal.  An associated medical history reflects 
that he denied having skin diseases.  

A VA disability evaluation examination conducted in March 
1971 reflects that the Veteran had "no skin disease."  A VA 
examination conducted in June 1975 also showed normal skin.  
There are no post service records pertaining to the presence 
of a skin disorder until many years after service.  There is 
also no medical opinion in any record which relates a current 
skin problem to service.  

The Veteran was afforded a skin disease examination by the VA 
in May 2004.  He complained of having skin problems since 
service.  Following examination, the diagnoses were (1) solar 
lentigines and (2) idiopathic acquired leukoderma.  The Board 
notes that these are not disorder which may be presumed to be 
due to herbicide exposure.  

The Board has considered contentions made by the Veteran, but 
notes that the Veteran's own opinion that his current 
complaints are related to service is not enough to support 
his claim.  Lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  To the extent that the Veteran contends that 
he has manifested a skin disorder continuously since service, 
the Board finds that such statements is contradicted by the 
more objective evidence which is of record such as his 
separation examination and the VA examinations discussed 
above which found he did not have a skin disorder during the 
1970's.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in deciding a service connection claim).  

Based on the foregoing evidence, the Board finds that the 
Veteran's skin problems were not present until many years 
after separation from service, are not among the disorders 
which may be presumed to have been due to exposure to 
herbicides, and he has not presented any competent evidence 
linking them to his period of service.  Accordingly, the 
Board concludes that a skin disorder was not incurred in or 
aggravated by service, and may not be presumed to having been 
incurred in service or presumed to have resulted from 
herbicide exposure.

III.  Entitlement To Service Connection For A Liver Disorder, 
To Include Consideration As Being Due To Exposure To 
Herbicides In Service.

The Veteran's service medical records do not contain any 
references to any liver problems.  The report of medical 
history given by the Veteran in June 1969 for the purpose of 
separation from service shows that he denied having stomach, 
liver or intestinal problems.  He also denied jaundice.  The 
report of a medical examination conducted at that time shows 
that clinical evaluation of the abdomen and viscera were 
normal.  

There is no evidence of the presence of cirrhosis of the 
liver within a year after separation.  The reports of VA 
examinations conducted in March 1971 and June 1975 do not 
contain any mention of liver problems.  

The earliest post service medical record containing a 
reference to a liver disorder is dated from many years after 
separation from service.  A private treatment record dated in 
October 1994 notes that an abdominal sonogram showed 
irregularity in the tissue of the liver suggestive of focal 
areas of fatty infiltration.  However, the treatment records 
do not contain any indication that the disorder was related 
to service.  

The Veteran was afforded a VA liver disorders examination in 
May 2004.  The examiner concluded that the Veteran had a 
fatty liver that was unrelated to Agent Orange exposure.  

The Board notes that a fatty liver is not one of the 
disorders which may be presumed to have been due to exposure 
to herbicides such as Agent Orange.  As was noted above, the 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  Therefore, the claim may 
not be granted based on the presumptions relating to 
herbicide exposure.  

Moreover, the claim must be denied on a direct basis because 
the preponderance of the competent evidence shows that the 
current disorder is not linked to any in-service occurrence 
or event.  There was no mention of any such disorder in 
service, and no medical evidence has been presented to 
suggest that the current liver disorder was related to the 
Veteran's active service.  

After reviewing all of the relevant evidence, the Board finds 
that the appellant's lay allegations of a connection between 
his current liver problems and service do not provide support 
for his claim. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (medical opinion requires a foundation in 
medical expertise).  Thus, a direct causal link between the 
Veteran's claimed disorder and exposure to Agent Orange or 
active duty service has not been demonstrated.  

In summary, a liver disorder was not present during service, 
was not manifest until many years after separation from 
service, and has not been shown to have been due to any 
incident during service such as exposure to herbicides.  
Accordingly, the Board concludes that a liver disorder was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  




ORDER

1.  Service connection for PTSD is denied.  

2.  Service connection for a skin disorder to include 
consideration as being due to exposure to herbicides in 
service is denied.  

3.  Service connection for a liver disorder, to include 
consideration as being due to exposure to herbicides in 
service, is denied.


______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


